PER CURIAM:
Jeffrey M. Young-Bey petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2241 (2006) petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Young-Bey’s petition on March 14, 2011, 2011 WL 915331. Accordingly, because the district court has recently decided Young-Bey’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.